Title: To Thomas Jefferson from Samuel Smith, 20 March 1801
From: Smith, Samuel
To: Jefferson, Thomas



Sir/
Baltimore 20th. March 1801

I do myself the honor to transmit to you an Address from the Republican Citizens of Alleghany County (Maryland), which they have thought proper to request me to present—Should you return an answer, they request It may be done thro: me & that the Address & Answer may be published in one of our Papers—
Mr. Dawson will sail on sunday the ship being perfectly ready—. He mentions that I am wanted at Washington—if so—pray Command me. I will wait on you at any time—Nay I would (if consistent with the Law) do the Duties of the Department (but without salary) for one, two or three Months, or even untill the Meeting of Congress, if better Cannot be done—
I understand from Mr. D that Mr. Duval declines the offer of Chief Justice of the Territory of Columbia—if so—pray would not the office suit Mr. John Nicholas—No Man deserves better—
I sincerely wish you Could Concieve it proper to give Genl. Wilkinson the Government of the Natchez because I Concieve him to be precisely the kind of Character adapted to a People who have been so long under a spanish Government—and exactly the Character to keep the spanish Conduct Correct towards our Government—I am sir.
With the highest Respect your friend & servt

S. Smith

